Citation Nr: 1721267	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  08-13 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1988 to July 1991.  He also has additional service between July 1991 and January 1994 with the Navy Reserves.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the Veteran's claims for service connection for a back disability, a right wrist disability, a recurring ear infection and sinusitis. 

In April 2012, April 2014 and January 2016, the Board remanded the claims for additional development.  Thereafter, in June 2016, the Board granted the Veteran's claims for service connection for a right wrist disability, a recurring ear infection and sinusitis, but remanded the claim for a back disability to again seek to schedule the Veteran for an examination.  Therefore, service connection for a back disability remains the only issue in appellate status.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate this issue herein decided has been accomplished.

2.  There is no competent evidence that links a current back disability to the Veteran's service or indicates an increase in the scoliosis noted upon entrance into active service.


CONCLUSION OF LAW

Service connection is not warranted for back disability.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.655 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

Prior to considering the merits of the claims in appellate status, the Board will first determine whether VA has met the applicable duties to notify and assist in these appeals.  The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

The Board observes that the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

A March 2008 notification letter met the notification requirements.  Thereafter, this appeal was readjudicated.  The Board can find no basis for further notification in this appeal.  

Regarding the duty to assist, as noted above, this appeal has been remanded on four separate occasions to ensure that all avenues to obtain evidence that would support this appeal had been considered and pursued.  Considering this development, the Board finds that there is no outstanding pertinent/relevant evidence that has been identified by the Veteran or otherwise indicated by other evidence of record.  The Board notes that certain service records were unavailable and this was the basis for additional remands.  The records reflects that all reasonable steps have been taken to obtain available records.  The Veteran has indicated knowledge of the missing records.  

As to obtaining a VA examination with opinion, the April 2014 Board remand directed that such an examination be scheduled.  The Veteran failed to appear, and as previously noted, the Board questioned whether this was due to a change in address.  Therefore, in June 2016, the Board again remanded to obtain to schedule the Veteran for this examination.  The record documents that the AOJ subsequently made multiple attempts to contact the Veteran to schedule this examination, to include seeking additional phone numbers.  The record reflects that the Veteran did not return phone calls or other assist in the scheduling of this examination.  The Veteran did not provide a reason for failure to contact VA or otherwise provide good cause.  The record does not reflect that the Veteran has contacted VA to provide an alternative address or phone number at which he could be reached.  Considering this procedural history and the multiple attempts to obtain this examination, the Board finds that VA has made all reasonable attempts to obtain this examination and there is no additional duty to assist in this appeal.  See 38 C.F.R. §§ 3.159, 3.655; Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

After this review of VA's duties under the VCAA, the Board finds that VA has met the duties to notify and assist in regard to this claim and will proceed to adjudication upon the merits.

II.  Analysis:  Service Connection

The Veteran contends that he has a back disability that is attributable to an injury while in Reserve service, or in the alternative, active service.

Regarding the law and regulations relevant to this appeal, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309(a).  Relevant to this appeal, both diabetes mellitus and hypertension are among these disabilities.  38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeal for the Federal Circuit (Federal Circuit) has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As such, service connection may be established by continuity of symptomatology for arthritis.

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment was not aggravated by such service. 38 C.F.R. § 3.304 (2016). 

A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306.

For preexisting injury or diseases noted on examination into active service, the claimant has the burden of showing, to an equipoise evidentiary standard, that the condition increased in severity during his active service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (explaining "[u]nder section 1153, however, the appellant bears the burden of showing that his preexisting condition worsened in service.").

As relevant to this claim for service connection, when entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for such examination, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655. 

Regarding the standard of proof applicable to this appeal, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning to the evidence of record, the Veteran's August 1987 entrance examination noted scoliosis of the back.  The July 1991 Medical Examination completed upon separation from active duty, however, showed that the clinical evaluation of the spine was normal and the Veteran marked in his Report of History that he did not have a history of recurrent back pain.  In his claim for compensation, he marked that he began being treated for the back disability in January 1992; that is, after his period of active service.  In an October 2012 statement, however, he wrote that the "only problem I recall having with my back during my active service was when I injured my back when I had to close a large gate and I received medical treatment at the base clinic immediately following that injury."

Treatment records reflect complains of back pain a few months following separation from service.  The Veteran asserts he injured his back buffing the floor during weekend service duty.  A January 1992 MRI, completed within a year following separation from service noted some "disc degeneration at L5-S1 also as might be expected [from scoliotic curve]."  An October 1993 Physical Evaluation Board determined that the Veteran was not physically qualified due to chronic back pain.  X-rays dated in 2008 reflect moderate levoscoliosis lumbar spine and early degenerative disc disease L5-S1.  Evidence of record makes reference to other post-service injuries.

The claims file also contains documentation of a Worker's Compensation Injury claim stemming from a May 1995 incident; this is after the Veteran's active and reserve service.  

A July 2008 VA treating physician noted that the structural integrity of the Veteran's spine is weakened due to scoliosis.

Reviewing the evidence of record and carefully considering the duty to resolve all reasonable doubt in the Veteran's favor, the Board finds that service connection must be denied.  Here, scoliosis was noted upon entrance into the active period of service.  Although the Veteran wrote in 2012 that he had injury to his back in this period of service, no spine abnormalities were noted upon separation from service and the Veteran specifically marked that he has not such history.  In his claim for compensation, he marked that his first treatment for his back was after this period of active service.  Based on this contradictions in the Veteran's statements, the statement that he has treatment for a back disability in service is not credible.  Further, the diagnoses due not include arthritis; as such, the Board finds this appeal cannot not be granted based on continuity of symptomatology.

Regarding overall questions of nexus, the record reflects multiple diagnoses.  The record also reflects that post-service there were also multiple reports of back injury, to include in Reserve service but also outside of Reserve service.  As indicated in prior Board remands, this evidence and procedural history raises multiple and complex questions of causation.  The questions directed by the Board included whether there was evidence of increase in the scoliosis noted upon entrance and whether other diagnoses were attributable to active service or, in the alternative, were due to injury in Reserve service.  Unfortunately, as the Veteran failed to attend an examination, this opinion evidence is not of record.  On the current record, there is no competent opinion evidence that links any diagnosis to service, or indicates that active service aggravated the scoliosis noted upon entrance.  Although the Veteran is capable of reporting what he can observe through his senses, here, with multiple diagnoses and multiple post-service injuries reported, the questions raised by the record are complex medical ones not capable of such lay observation.

The Board remanded twice specifically to obtain this examination with opinion.  As there was some question as to whether the Veteran received notice of the scheduled examination following the first remand, the Board remanded again to seek this examination with opinion.  Multiple records dated in August 2016 reflect that AOJ's attempts to contact the Veteran to schedule this examination, as discussed in the above duty to assist section.  The Board finds that examination of the Veteran was necessary to obtain an adequate opinion.  As this examination and opinion could not be obtained and the Veteran has not reported any good cause for his failure to attend, the Board evaluated this appeal on the evidence currently of record.  The preponderance of this evidence weighs against the nexus element of this appeal, and therefore, this appeal must be denied.


ORDER

Service connection for a back disability is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


